Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 57.
My dearest wife.
Ghent 29 November 1814

My letter of Friday last informed you of the arrival of the Fingal at Havre, and of the dispatches from the Government, brought by her that we had received—I should at the same time have told you that the Ajax, the Dutch vessel in which Mr. Changuion went to America, arrived on the 21st: instt: at the Texel, after a passage of 34 days from Boston. I now add, by way of episode that the Dutch Government have already concluded to recall the said Mr. Changuion, with the intention as we hear of sending him to Constantinople—This incident is of no great importance to us, and perhaps it may be accounted for, without recurring to the supposition of any foreign influence upon the Councils of the Sovereign Prince—The measure of sending him out was a manifestation of a friendly disposition towards us at a critical moment, and as such was estimated by our Country—His recall before the crisis has past may perhaps cancel some part of the obligation which a mere act of national courtesy might be supposed to confer by the circumstances of the moment at which it was performed—But as in the actual state of things our Country has the most decisive proof at what value she is to estimate the friendship of Europe, so I trust that with the blessing of God she will prove herself competent to her own defence, without needing the aid of that friendship for any part of her support.
I have not received a single Letter by the Ajax, and our public dispatches which came by her are merely duplicates and Newspapers. The flood of these which has poured upon us from two sides at once, has overwhelmed us with American News—I have not had time to read over a tenth part of the Papers, and those that I have read, are like the general mass of the intelligence received by these opportunities, partly painful, and partly pleasing. The proceedings of the Legislature of Massachusetts, are the worst feature in our public transactions—I am not surprized at them, because I have known more than ten years the views of the party by which they have been carried, and because I have been nearly as long convinced that this internal ulcer in our body-politic must and would sooner or later come to its head and break. I have been also fully prepared to see the demon of disunion shew himself in his hideous shape, and gradually throw off his disguise in proportion as the dangers and distresses of the Country should become imminent and severe—But at this moment how fearfully does this mad and wicked project of nation suicide bear upon my heart and mind, when I have the profoundest conviction that if we now fail to obtain peace, it will be owing entirely to this act of the Massachusetts Legislature—On Sunday we received a Note from the British Plenipotentiaries, together with our own project of a Treaty, with their remarks and proposals upon it—They have rejected without exception every thing that we had demanded on the part of the United States—But they have abandoned every thing important that was inadmissible, of their own demands—The objects upon which they still insist, and which we cannot yield are in themselves so trifling and insignificant that neither of the two Nations would tolerate a War for them—We have every thing but Peace in our hands—But in these trifles, in the simple consideration of interest, they have left involved principles to which we cannot accede—They have given up without qualification all demand for a cession of Territory, either for the Indians, or for themselves, but they have attempted to secure by an Article ambiguously drawn, the possession of perhaps a few hundred acres of land, which we can no more give up, than we could a whole State in our Union—There are other points totally unimportant, but implicating our national honour, to which they still adhere—We cannot agree to them, and if they finally persist in requiring it of us the Negotiation must break off; by reducing the controversy between us, to points so infinitely small in themselves, but upon which we cannot yield without disgrace, it is evident that the British Government are now sensible of the difficulty and danger to themselves of continuing the War; and that nothing could induce them to it but the encouragement held out to them by this prospect of the dissolution of our Union.—It is remarkable that these remnants of inadmissible claims are pointed against the State of Massachusetts alone, and that we have at present nothing to contend for, but rights peculiarly enjoyed by her and her Citizens—We shall maintain them with firmness, and may the great disposer of Events, and Ruler of Hearts, grant that we may maintain them effectually!—For the first time I now entertain a hope, that the British Government is inclined to conclude the Peace—Whether they have found that the Congress of Vienna has not been so propitious to their supreme ascendency in Europe as they had expected, or that the prospects of their campaign in America will probably terminate in disappointment; or that on the disclosure of their original demands, their own people are not prepared to squander their blood and treasure for a war of conquest in North America, I cannot determine; but certain it is, as the Chancellor of the Exchequer has very significantly said in the House of Commons, that the state of the Negotiation in November, is quite a different thing from the state of the Negotiation in August—We are now in sight of Port.—Oh! that we may reach it in safety!
By the English Newspapers of the 22d: we find that two vessels have arrived from Halifax, which sailed from thence on the 3d: and 4th: of the present month—They bring a report not official, but for the truth of which there is too much probability, that Sackets Harbour, and the whole of Chauncey’s fleet had been taken—There was nothing but a miracle like that of Plattsburg that could save them.
On the publication of our dispatches the federalists in Congress came out in the most explicit and decisive manner, declaring their determination to support the War at all hazards, and every sacrifice against the new British demands and pretensions—The speeches of Mr: Hanson and Mr Oakley are reprinted in the English papers. The Governor of Vermont had already published a proclamation in the same Spirit—Even the Report to the Massachusetts Legislature recommending their New-England Delegation whiningly complains that the enemy did not discriminate in his hostility between the supporters and the opponents of the war.
The state of our finances, is very bad—Mr: G. W. Campbell has resigned the office of Secretary of the Treasury, and Mr Dallas has taken his place—Mr: Monroe has been appointed Secretary at War—The Department of State is not yet filled—The Elections for Congress are taking place in several of the States—The changes are as far as they are known, about equal on both sides—I indulge a hope that the extremities of the times will produce a coalition of parties, and an Administration combining all the respectable interests of the Country.
You will be tired of politics, and nothing but politics—At this moment they absorb every sentiment—I must bid you adieu to go into conference with my Colleagues, upon the last British Note.—We are to dine to-morrow with the Meulemeester’s, and they with us next Saturday—Love to Charles, and love your ever affectionate husband.

A.